Citation Nr: 1342221	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-43 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  The issue has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

First, the record indicates that there are records pertinent to the Veteran's claim which are not currently associated with the claims file.  During the November 2012 travel board hearing before the undersigned, the Veteran stated that he had been and continued to be treated for PTSD at the Vet Center in Huntington, West Virginia.  The record reflects that VA has tried to obtain these records previously in November 2009; however, the request only yielded a diagnostic evaluation from March 2005.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  As the record indicates that new Vet Center treatment records may be available, and which may reflect a current PTSD diagnosis, a remand is necessary for VA to satisfy its duty to assist the Veteran.

Second, the existing VA psychiatric examination is inadequate.  The Court has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons, 23 Vet. App. 1.  Since the Veteran's VA psychiatric examination in September 2010, VA Medical Center (VAMC) examiners have conveyed impressions of psychiatric abnormalities including amnesia (also stated as chronic memory loss), mild cognitive impairment, mild dementia, and underlying depression.  While the September 2010 VA examiner did not diagnose any psychiatric disorders, in light of the outstanding Vet Center treatment records, the clinical observations provided by VAMC examiners, and the wider scope of the Veteran's claim contemplated by Clemons, an additional VA examination and opinion are necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records from the Vet Center in Huntington, West Virginia.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file or the Virtual VA electronic claims file.  Any positive results should be associated with the Veteran's claims file or the Virtual VA electronic claims file. 

2.  Obtain any outstanding VA treatment records from the Huntington, West Virginia VAMC from April 26, 2013 to the present.  Any results should be associated with the Veteran's claims file or the Virtual VA electronic claims file.

3.  Then, schedule the Veteran for a VA psychiatric examination in order to determine the current nature and etiology of any current psychiatric disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner in rendering the opinion.  The examiner/reviewer must confirm that the record was reviewed in the examination report. 

The examiner should provide an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified psychiatric disorder had its onset during active service or is otherwise related to any event or incident of service.  If the examiner determines a diagnosis of PTSD is warranted, the examiner is requested to identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  The examiner is reminded that the Veteran has confirmed service in Vietnam. 

A clear rationale for all opinions is necessary and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending service connection claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


